 


109 HRES 145 IH: Expressing the sense of the House of Representatives that the National Collegiate Athletic Association (NCAA) should affirm its commitment to a policy of discouraging alcohol use among underage students by ending all alcohol advertising during radio and television broadcasts of collegiate sporting events.
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 145 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Osborne (for himself, Ms. Roybal-Allard, Mr. Van Hollen, Mr. Case, Mr. Wolf, and Mr. Bartlett of Maryland) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the National Collegiate Athletic Association (NCAA) should affirm its commitment to a policy of discouraging alcohol use among underage students by ending all alcohol advertising during radio and television broadcasts of collegiate sporting events. 
 
Whereas college and university presidents have cited alcohol consumption as the number one health problem on college and university campuses; 
Whereas according to a study on alcohol by the Harvard School of Public Health, the proportion of college students who say they drink to get drunk climbed from 40 percent in 1993, to 48 percent in 2001; 
Whereas according to the National Institute on Alcohol Abuse and Alcoholism, 2 of 5 college students are binge drinkers; 1,400 college students die each year from alcohol-related injuries, including motor vehicle crashes; more than 70,000 students are victims of alcohol-related sexual assault or date rape; and 500,000 students are injured under the influence of alcohol each year; 
Whereas at least 50 percent of college student sexual assault cases involve alcohol abuse, and 62 percent of men involved in such assaults, including rape, blame alcohol for their actions; 
Whereas the financial costs of alcohol-related harms to institutions of higher education are significant, and include damage to campus property, lost tuition from students who drop out or become academically ineligible to attend, college personnel who address alcohol-related issues, college counseling centers, security staff, administrative hearings on academic and disciplinary cases, and legal costs of suits against colleges for liability; 
Whereas research has found that college students who were sports fans were more likely to engage in binge drinking behavior, including extreme drinking habits and participation in drink price specials and beer-company promotions; 
Whereas National Collegiate Athletic Association (NCAA) by-laws specifically state that advertising policies of the association are designed to exclude those advertisements that do not appear to be in the best interest of higher education; 
Whereas alcohol advertisements aired during televised NCAA championship games appeared twice as often, on average, than during other sports programs, and 16 times as often on average than during all television programs; 
Whereas according the the Center on Alcohol Marketing and Youth, in 2003, alcohol producers spent a total of $52,200,000 to place 4,747 commercials in college sports programs, and spent $21,056,952 to place 395 commercials during the NCAA men’s basketball tournament; 
Whereas according to a 2003 survey by the Global Strategy Group, 72 percent of Americans say that showing alcohol commercials during televised sporting events is inconsistent with the positive role sports play in children's lives, and 69 percent believe that airing such commercials is inconsistent with the mission of colleges and universities; 
Whereas according to the same survey, 71 percent of adults support a ban on all alcohol advertisements on televised college games, and strong majorities of both parents (77 percent) and adults (73 percent) say it is wrong for colleges and universities to take money from beer companies that promote student drinking while discouraging underage and binge drinking among their students; 
Whereas a report by the Institute of Medicine of the National Academy of Sciences states that 72 percent of colleges and universities prohibit on-campus alcohol advertising, and 62 percent prohibit industry sponsorship of athletic events; 
Whereas that report also recommended that colleges and universities ban alcohol advertising and promotion on campus in order to demonstrate their commitment to discouraging alcohol use among underage students; and 
Whereas the removal of alcohol advertisements from college sports broadcasts would not entirely eliminate underage or harmful student drinking, but would stop those broadcasts from contributing to an environment that glamorizes and promotes the connection between alcohol and sports: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the National Collegiate Athletic Association (NCAA), its member colleges and universities, and athletic conferences, should affirm a commitment to a policy of discouraging alcohol use among underage students and other young fans by ending all alcohol advertising during radio and television broadcasts of collegiate sporting events. 
 
